NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In response to Examiner-Initiated interview, the claims have been further amended as provided below in the Examiner’s Amendment.  Claims 9-17 and 19 have been cancelled.  Claims 1-8, 18 and 20 herein are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Rejoinder of Previously Withdrawn Claims
Claims 1-8 are allowable.  The previous restriction requirement for dependent claims 18 and 20, have been reconsidered in view of the allowability of independent claim 8 to the elected invention pursuant to MPEP § 821.04(a-b).  
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Specifically, claims 18 and 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 8 and are hereby rejoined under 37 CFR 1.104.  
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization of this Rejoinder for claims 18 and 20 was given by Applicant’s Representative, Paul Klecha on May 19, 2021.  The rejoinder of claims 18 and 20 has been provided in Examiner’s Amendment below.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's representative, Paul Klecha, on May 17th 2021.
Please further amend the claims as follows:

Claim 8. (Currently Amended) A lamp assembly, comprising: 
a capsule having a filament disposed therein; 

a first lead and a second lead, wherein each of the first and second leads is electrically coupled to the filament, a first end of each of the first and second leads disposed within the press seal; 
a first insulative sleeve directly coupled to a second end of the first lead and spaced a distance from the press seal;
a first conductive cap or pin coupled to the first insulative sleeve; 
a first fuse electrically coupling the first lead to the first conductive cap or pin; 
a second insulative sleeve coupled to a second end of the second lead and spaced apart from the press seal; 
a second conductive pin coupled to the second insulative sleeve; and 
a second fuse electrically coupling the second lead to the second conductive pin.

Claim 18 (Currently Amended) The lamp assembly of claim 8, wherein the first lead and the second lead are substantially parallel.

Claim 20 (Currently Amended) The lamp assembly of claim 8, wherein the first insulative sleeve and the first lead are coupled via a threaded connection.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:

AAPA discloses a lamp assembly having a press seal and leads inserted into a stainless steel, e.g., conductive, cylinder filled with ceramic potting compound and further sealed with a plastic plug.  However, AAPA fails to teach or render obvious an insulative sleeve directly coupled to a second end of the first lead and spaced a distance from the press seal, wherein the insulative sleeve is plastic material or filled with glass beads.  Thus, the claimed invention provides a significant improvement that AAPA does not anticipate nor render obvious.
KNORR discloses a vehicle headlamp assembly having improved heat dissipation in the region of the sealed end of the lamp vessel. However, KNORR fails to teach or render obvious an insulative sleeve directly coupled to a second end of the first lead and spaced a distance from the press seal, wherein the insulative sleeve is plastic material or filled with glass beads. Thus, the claimed invention provides a significant improvement that KNORR does not anticipate nor render obvious.
Based on an updated prior art search, the closest non-patent literature Ranish (J. M. Ranish, "Design of halogen lamps for rapid thermal processing," 11th IEEE International Conference on Advanced Thermal Processing of Semiconductors. RTP 2003, 2003, pp. 195-202, doi: 10.1109/RTP.2003.1249148) discloses a design for a halogen lamp for rapid thermal processing.  However, Ranish fails to teach or render obvious an insulative sleeve directly coupled 
Specifically, none of the closest prior art disclose or render obvious:  
A lamp assembly comprising:
 an insulative sleeve directly coupled to a second end of the first lead and spaced a distance from the press seal, 
the insulative sleeve comprising a plastic material or filled with glass beads, in combination with other recited limitations of independent claim 1.
Furthermore, none of the closest prior art of record disclose or render obvious:
A lamp assembly comprising:
 a first insulative sleeve directly coupled to a second end of the first lead and spaced a distance from the press seal,  a second insulative sleeve coupled to a second end of the second lead and spaced apart from the press seal; 
a second conductive pin coupled to the second insulative sleeve; and 
a second fuse electrically coupling the second lead to the second conductive pin, in combination with other recited limitations of independent claim 8.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629